DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 6, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (WO 2017/086645) [US 2018/0315941 is being relied upon as a direct English of WO 2017/086645 ].

Regarding Claims 1-2, 5, 6, Park teaches a material represented by Compound 125 (page 9):

    PNG
    media_image1.png
    557
    410
    media_image1.png
    Greyscale

Compound 125 reads on applicants’ Formula 1 wherein n =1; p=2; Ar1 = L = phenylene; Ar3 = substituted phenyl; Ar2 = p=biphenyl (per claims 1-2, 5, 6).

Regarding Claim, 7, 16-17, Park teaches an organic light-emitting diode: comprising a first electrode; a second electrode facing the first electrode; and a hole transport layer and a light-emitting layer disposed in that order between the first and the second electrode. Compound 125 is in the light emitting layer (paragraph 31) (per claim 7). 
The device can be used in a display devices (paragraph 108)(per claims 16-17).

Claim(s) 1, 7-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2016/0149140).

Regarding Claim 1, Kang teaches a material represented by Compound 28 (page 16):


    PNG
    media_image2.png
    369
    490
    media_image2.png
    Greyscale

Compound 28 reads on applicants’ Formula 1 wherein n =1, p = 2; [Ar1 corresponds to L = phenylene; Ar3 = heteroarylene (carbazole); H = hydrogen; R2 and R3 = H; R1 = substituted phenyl]; [Ar2 shows R5 = phenyl; H = hydrogen, R4 and R6 = hydrogen[ Ar2 is a p-biphenyl]] (per claim 1). 

Regarding Claims 7-11, 13, Kang teaches an organic EL device includes a first electrode 110, a second electrode 150, and a single organic layer or a plurality of organic layers 130 between the first electrode and the second electrode (paragraph 74). The plurality of organic layers 130 include a light emitting layer 134, and the plurality of organic layers 130 may further include one or more selected from among an electron injection layer 131, an electron transport layer 132, a hole blocking layer 133, an electron blocking layer 135, a hole transport layer 136 and a hole injection layer 137 (paragraph 76). Compound 28 can be used as a hole transporting layer material in contact with the light emitting layer (paragraph 40) (per claims 7-8).
The hole transport layer can be in the form of two layers as a first hole transport layer and a second hole transport layer (paragraph 128) (per claim 9).
The lighting material matrix (presumably in the light emitting layer) include an anthracene and an iridium complex (phosphorescent material) (paragraph 86) (per claims 10-11, 13).
Allowable Subject Matter I
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show:
Ar2 as a p-terphenyl (per claim 4)
Hole blocking layer (per claim 12)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 15.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Park and Kang fails to teach a fluorescent dopant.
Claims 14-15 allowed.
Response to Amendment
The office has applied new art; applicants’ argument are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786